Citation Nr: 1630288	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  07-35 630	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for hypertension.  

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran had verified active duty from August 1969 to July 1972, with 10 months prior service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran failed to report for a Board hearing in November 2010.  In February 2011, other issues were decided by the Board on appeal, and the Board remanded the matters of entitlement to service connection for hypertension and entitlement to a TDIU to the RO for further development.  The Veteran appointed Texas Veterans Commission as his representative in November 2015.  


FINDING OF FACT

In November 2015, prior to the promulgation of a decision in the appeals, the Board received notification from the appellant that a withdrawal of the appeals is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for entitlement to service connection for hypertension and entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeals in November 2015 and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeals of the issues of entitlement to service connection for hypertension and entitlement to TDIU are dismissed.


		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


